Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shannon McGarrah on 07/12/2022.
The amended claims are listed below.
Claim 1: Change the recitation “presence of natamycin, wherein the natamycin is not encapsulated by
a polymer,” (lines 3 to 4) to “presence of an effective amount of natamycin and mycosamine,”.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 06/14/2022 has been entered. Claims 7 and 8 are cancelled. Claims 1-6 and 9 are currently under examination and allowed in this Office Action.   

Priority
This application is a 371 of PCT/EP2018/079928 11/01/2018 and claims foreign priority of EUROPEAN PATENT OFFICE (EPO) 17199803.2 11/03/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Withdrawn Claim Objections/Rejections
The objection of claims 1-6 because of incorrect recitation, as set forth on page 2 of the Non-Final Rejection mailed on 03/14/2022, is withdrawn in view of amended claims.
The rejection of claims 1-6 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Smith, as set forth on pages 3 to 4 of the Non-Final Rejection mailed on 03/14/2022, is withdrawn in view of amended claim 1. Claims 2-6 and 9 depend from claim 1.
The rejection of claims 1-6 and 9 under 35 U.S.C. 103 as being unpatentable over Coyne et al., as set forth on pages 5-7 4 of the Non-Final Rejection mailed on 03/14/2022, is withdrawn in view of amended claim 1. Claims 2-6 and 9 depend from claim 1

Allowable Subject Matter
The amended claim 1 is allowed. Claims 2-6 and 9, depending from claim 1, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to A method for inactivating mold spores comprising subjecting a beverage having a pH of from 2.0 to 4.0, measured at 20±2°C, to a temperature of from 50°C to 90°C in the presence of an effective amount of natamycin and mycosamine, wherein said mold spores are from Aspergillus, is free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 03/14/2022, in which Smith (US 2010/0310722, published on December 9, 2010) disclosed an apple juice-based product (pH = 3.4) formulated to contain Pimaricin (= natamycin) complexed with Povidone: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Such a formulation can be either processed by hot-fill (70-85° C for 2 minutes) or tunnel pasteurized wherein either thermal processes provide still further protection against spoilage. Pimaricin is relatively tolerant to short exposures to heat and that it is fully within the scope of the process to employ Pimaricin-Povidone complex in conjunction with a thermal process. Typically, a thermal process of 2 minutes at 140° F (= 60°C) is sufficient. The standard fill temperature for hot-fill into PET is 85°C (185° F). The beverage
products possess a pH of up to 7.5, in particular up to 5.6, such as 2.5 to 5.6, 2.5 to 4.6, or 2.6 to 3.8 (page 11/12, 0087 to 0088]; page 5/12, [0036 to 0037]). A 2% fruit juice based non-carbonated beverage of pH 3.4 was formed by combining the following ingredients. 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Spores from each of 7 different mold species were then inoculated separately into tubes containing beverage such that each mold would be challenged to grow over the full concentration range of Pimaricin. The mold spores employed were obtained from the following organisms: Aspergillus niger isolate of Pepsi. The results depicted in Table 1 are not supportive of the use of Pimaricin as a stand-alone preservative for still beverages (page 9/12, [0072 to 0077]). Coyne et al. (US 2014/0141137, published on May 22, 2014) disclosed use of encapsulated natamycin in orange juice. Natamycin was encapsulated using either gelatine and acacia as a shell material (NAP03015), or gelatine, acacia and maltodextrin (NAP03023). The samples, together with natamycin as Natamax™ (Danisco) were added to orange juice (pH 3.85) and heated at 100° C for 10 minutes. 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. The encapsulating shell may also be designed to protect the antimicrobial material against any heat during processing of the acidic food product, such as pasteurization at temperatures of typically 60 to 120° C, and more often 60 to 95° C. The food product is fruit juice and acidic drinks. These liquid products may contain fat (acidified fruit milk drinks). They may be pasteurized. The combination of pasteurisation at low pH, but more importantly acid pH and ambient temperature storage results in degradation of non-protected antimicrobial material. In a preferred aspect the fungicidal or fungistatic effect is in respect of an organism selected from Molds: species of Aspergillus, e.g., A. niger, A. restrictus, or A. versicolor (pages 27/32 to 28/32, [0393 to 0396]; page 16/32, [0238 to 0239]; page 6/32, [0061]). However, the references did not teach or suggest the limitation “presence of an effective amount of natamycin and mycosamine”, required by claim 1 and after pasteurization, the amount of < 0.04 mg/L of natamycin and 2 mg/L mycosamine quantified by LC-MS/MS was demonstrated to delay or to inhibit germination of Aspergillus niger, Talaromyces emersonii, or Paecilomyces variotti spores in Examples 1-4 of the Specification, which constitutes unexpected antifungal property of natamycin and mycosamine combination because mycosamine is not known to be antifungal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-6 and 9 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623